Title: [Diary entry: 19 February 1787]
From: Washington, George
To: 

Monday 19th. Mercury at 36 in the Morning—60 at Noon and 56 at N. A very thick fog till nine or 10 Oclock when it dispelled, became clear & exceedingly pleasant. Rid to all the Plantations. In the Neck heaping dung with the

Women ar[oun]d the Barn. Began after the Fog dispelled to plow for Oats in the Easternmost cut of drilled Corn (Timber landing field) intending to sow and harrow close at the heels of the Ploughs. At the other Plantations (Muddy hole plows at Frenchs) Plowing as before. The Muddy hole People finished hoeing thr. side of the New ground in front of the house.